In an action to foreclose a mortgage, the defendant appeals from an order of the Supreme Court, Suffolk County (Werner, J.), dated July 29, 1991, which denied his motion to dismiss the complaint or to vacate a judgment entered upon his default in appearing.
Ordered that the order is reversed, on the law, without costs or disbursements, and the matter is remitted to the Supreme Court, Suffolk County, for a hearing on the issue of whether service under CPLR 308 (2) was properly effected.
Since it cannot be ascertained from this record whether the delivery of the summons and complaint was effected at the defendant’s actual place of business or at a former residence address, a hearing must be conducted on the issue of whether service under CPLR 308 (2) was properly effected (see, CPLR 308 [2]). We find the defendant’s other contention to be without merit. Sullivan, J. P., Lawrence, Pizzuto, Joy and Gold-stein, JJ., concur.